This appeal is from a conviction for misdemeanor theft carrying a punishment of confinement in the county jail for one year.
We do not think it necessary to set out the facts because the State has properly confessed error relative to the matters complained of in bills of exception three and four. The record discloses that appellant is a negro. He had pawned the property which he was charged with having stolen to one Harley.
While Harley was testifying he was permitted over objection to state that when appellant came in to pawn the watch witness surmised something; that they had to be very careful about advancing money on jewelry, especially among negroes because most of them were thieves. It is not necessary to argue how such a statement could have been harmful to appellant. The mere statement of what occurred discloses the injury.
While the attorney representing the prosecution was making his argument he denounced appellant and his witnesses as liars, said he knew they were liars and had concocted all their testimony, and stated further with reference to Betty Washington, a negro woman who had given favorable testimony for appellant, that she was "nothing but just a common negro, black whore." We have been able to discover in the evidence nothing which would justify the language used. If convictions can not be secured without resorting to such methods it is a fair conclusion that the State is not entitled to them.
For the errors pointed out the judgment must be reversed and the cause remanded.
Reversed and remanded. *Page 552